Title: To George Washington from Samuel Cooper, 9 December 1782
From: Cooper, Samuel
To: Washington, George


                        Sir,
                            Boston Septr 12. 1782.
                        
                        Knowing how important it is that your Excellency should receive the latest and most authentic Advices from our Friends in Europe, particularly upon the great Point of Peace, I have taken the Liberty to send you a Transcript of a Letter I lately received from our Minister to States of Holland, Mr Adams, dated at the Hague July 2d 1782. His Words are.“When we shall have Peace I know not; I cannot say I have any near Views of it, tho I wish for it very sincerely from public and private Motives.“Mr Grenville has not Powers expressly to treat with the United States nor their Ministers. The Act of Parliament has enabled the King to make a Peace or Truce with the Revolted Colonies, but not the United States. In short there must be a Dissolution of Parliament, and a great many Friends of the old Ministry left, and Friends of the new brought in, before they can carry a Vote, at least with a decent Majority for agreeing to the Idea of United States. Perhaps out of Mr Grenville’s Mission may spring a Renewal of a Proposition of a Congress under the Mediation of the two Imperial Courts—But all this is Conjecture. I can say Nothing with Certainty, but that I do not see the Olive Branch very near; when I can grasp it, I will bring it to you.”Ardently wishing the Continuance of your Life which Heaven has been pleased to make such a Center of Union and Confidence to the Army and to the States, and that this Life may be crowned with every Blessing. I have the Honour to be with every Sentiment of Respect and Attachment Your Excellency’s most obedient and very humble Servant
                        
                            Samuel Cooper.
                        
                    The Post setts off and Time will not allow me to transcribe this, or add more.